Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00112-CV

   Victor HILDERBRAN, Homer Ray Smith, Ramon Castro, Dean Paret, and Brad Bradley,
                                  Appellants

                                                v.

         TEXAS SOUTHWEST COUNCIL, INC., BOY SCOUTS OF AMERICA,
                              Appellee

                     From the 452nd District Court, Edwards County, Texas
                                    Trial Court No. 4111
                         Honorable Robert Hoffman, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, we AFFIRM the trial court’s December
9, 2019 order sustaining appellee’s objections to the evidence attached to Plaintiffs’ Response to
First Amended Traditional and No Evidence Motion for Summary Judgment. We also AFFIRM
the trial court’s December 9, 2019 order overruling appellants’ objections to the evidence attached
to Defendant’s First Amended Traditional & No-Evidence Summary Judgment Evidence.

        We REVERSE the trial court’s December 9, 2019 Order Denying Plaintiffs’ First
Amended Traditional Motion for Summary Judgment solely as to the existence of the condition
subsequent in the 1943 deed, and we RENDER judgment granting Plaintiffs’ First Amended
Traditional Motion for Summary Judgment as to the existence of the condition subsequent only.

        We REVERSE the trial court’s December 9, 2019 order denying Plaintiffs’ No Evidence
Motion for Summary Judgment on Defendant’s Affirmative Defenses and Adverse Possession
Claim solely as to appellee Texas Southwest Council, Inc., Boy Scouts of America’s adverse
possession claim, and we RENDER judgment granting Plaintiffs’ No Evidence Motion for
Summary Judgment on Defendant’s Affirmative Defenses and Adverse Possession Claim as to
that claim.

      We MODIFY the trial court’s December 9, 2019 order granting Defendant Texas
Southwest Council, Inc., Boy Scouts of America’s Traditional and No Evidence Motion for
Summary Judgment to replace the following provision:
                                                                                    04-20-00112-CV


        Furthermore, title to 173 acres of land, known as Camp Fawcett, as described in the
        Deed of Conveyance recorded in Volume 28, Page 574 of the Deed Records of
        Edwards County, Texas, subject to two warranty deeds recorded at Volume 36,
        Page 593 and Volume 37, Page 125, is vested in Texas Southwest Council, Inc.
        Boy Scouts.

with:

        Furthermore, title to 173 acres of land, known as Camp Fawcett, as described in the
        Deed of Conveyance recorded in Volume 28, Page 574 of the Deed Records of
        Edwards County, Texas, subject to two warranty deeds recorded at Volume 36,
        Page 593 and Volume 37, Page 125, is vested in Texas Southwest Council, Inc.
        Boy Scouts in fee simple subject to a condition subsequent.

We AFFIRM the trial court’s December 9, 2019 order granting Defendant Texas Southwest
Council, Inc., Boy Scouts of America’s Traditional and No Evidence Motion for Summary
Judgment as modified.

        We ORDER the costs of this appeal to be paid by the parties that incurred them.

        SIGNED June 2, 2021.


                                                 _____________________________
                                                 Beth Watkins, Justice




                                               -2-